[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On September 16, 1999, the defendant, Andrzej Czyzewski, filed a motion to suppress all evidence seized from the defendant during a motor vehicle stop that occurred on or about July 25, 1999. On November 10, 1999, the state filed a memorandum in opposition to the defendant's motion. On February 2, 2000, the defendant filed a memorandum in support of his motion to suppress. On February 29, 2000, this court heard arguments on the defendant's motion.
The facts and issues of this case are very similar to those involved in the Superior Court's decision in Stone v.Commissioner, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. 705759 (August 4, 1995, Maloney,J.) (14 Conn.L.Rptr. 604). The court finds the analysis inStone persuasive and applicable to the facts in this case.
Therefore, in light of Stone, and the appellate decisions upon which the court in that case relied, the defendant's motion to suppress is hereby denied.
By the court,
Dunn, J.